Order entered January 20, 2021




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00846-CV

                      ROBERT MCCORMICK, Appellant

                                          V.

                        EGAN NELSON, LLP, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-04179

                                     ORDER

      Before the Court is appellant’s January 19, 2021 unopposed second motion

for an extension of time to file his brief on the merits. We GRANT the motion

and extend the time to February 24, 2021. We caution appellant that further

extension requests will be disfavored.


                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE